Citation Nr: 9928168	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-05 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Adequacy of Notice of Disagreement (NOD) dated January 22, 
1998.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from August 1979 to 
August 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal as a result of a February 1998 decision by 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found that correspondence 
from the veteran's former attorney, dated January 22, 1998, 
was not an adequate NOD on the issues of (1) an increased 
rating for residuals of right inguinal hernia repair; and (2) 
whether new and material evidence had been submitted to 
reopen claims for service connection for a psychiatric 
disorder and asthma.


FINDINGS OF FACT

1.  In September 1997 the RO issued a rating decision which 
denied reopening claims for entitlement to service connection 
for a psychiatric disorder and asthma.  The veteran was 
notified by correspondence dated September 9, 1997.

2.  In October 1997 the RO issued a rating decision which 
denied a claim for entitlement to an increased rating for 
residuals of right inguinal hernia repair.  The veteran was 
notified by correspondence dated October 31, 1997.

3.  In January 1998 the RO received the veteran's NOD dated 
January 22, 1998.


CONCLUSION OF LAW

An NOD pertaining to the September and October 1997 rating 
decisions was timely filed.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that "[a]n appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 C.F.R. § 20.200 (1998); see also 
38 U.S.C.A. § 7105 (West 1991).

The pertinent VA regulation describes what constitutes an 
NOD:

A written communication from a claimant 
or his or her representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination by the agency 
of original jurisdiction and a desire to 
contest the result will constitute a 
Notice of Disagreement.  While special 
wording is not required, the Notice of 
Disagreement must be in terms which can 
be reasonably construed as disagreement 
with that determination and a desire for 
appellate review.  If the agency of 
original jurisdiction gave notice that 
adjudicative determinations were made on 
several issues at the same time, the 
specific determinations with which the 
claimant disagrees must be identified.  
For example, if service connection was 
denied for two disabilities and the 
claimant wishes to  appeal the denial of 
service connection with respect to only 
one of the  disabilities, the Notice of 
Disagreement must make that clear.  The 
NOD shall be filed within one year from 
the date of mailing of notice of the 
result of initial review or 
determination.  Such notice must be in 
writing and be filed with the agency of 
original jurisdiction which entered the 
determination with which disagreement is 
expressed.

38 C.F.R. § 20.201 (1998). 

In September 1997 the RO issued a rating decision which 
denied reopening claims for entitlement to service connection 
for a psychiatric disorder and asthma.  The veteran was 
notified by correspondence dated September 9, 1997.  In 
October 1997 the RO issued a rating decision which denied a 
claim for entitlement to an increased rating for residuals of 
right inguinal hernia repair.  The veteran was notified by 
correspondence dated October 31, 1997.

In January 1998 the RO received correspondence from the 
veteran's attorney, dated January 22, 1998, which included 
the language:

NOTICE OF DISAGREEMENT

If a prior Rating Decision has been 
postmarked within twelve (12) months from 
the date of this letter, this letter 
constitutes a Notice of Disagreement to 
that Rating Decision.

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Based upon the evidence of record, the Board finds that the 
January 22, 1998, correspondence from the veteran's attorney 
satisfies the requirements for an NOD.  It was a written 
communication from the veteran's attorney and it clearly 
expressed dissatisfaction or disagreement with adjudicative 
determinations by the agency of original jurisdiction and a 
desire to contest the result.  Even the special wording 
"Notice of Disagreement" was included.  The NOD also made 
it clear that the veteran was disagreeing with all the 
adjudicative determinations made within the past year.

Although the January 22, 1998, correspondence is arguably 
somewhat vague in certain areas, the Board finds that there 
is reasonable evidence in support of the veteran's claim that 
it should be accepted as an NOD.  Recent case law supports 
the Board's decision to do so.  The United States Court of 
Appeals for the Federal Circuit has held that even vague NODs 
are acceptable.  Collaro v. West, 136 F.3d 1304, 1309 (Fed. 
Cir. 1998) (veteran required only to "cut the rough stone of 
his NOD").  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has also 
held that vague NODs are acceptable.  Buckley v. West, 12 
Vet. App. 76 (1998).

Accordingly, the Board finds the January 22, 1998, 
correspondence submitted within the requisite time period was 
sufficient to initiate an appeal as to the issues of an 
increased rating for residuals of a right inguinal hernia 
repair and whether new and material evidence had been 
submitted to reopen claims for service connection for a 
psychiatric disorder and asthma.

The veteran is reminded that he has yet to perfect an appeal 
as to the September and October 1997 rating decisions by 
filing a timely appeal statement (VA Form 9) in response to 
the statement of the case to be issued pursuant to this 
decision.


ORDER

A notice of disagreement pertaining to the September and 
October 1997 rating decisions was timely filed.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

